Citation Nr: 0308354	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1959 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  By way of history the Board notes that the RO 
denied entitlement to service connection for PTSD in an 
unappealed rating decision dated in May 1995.  In 1999 the 
veteran applied to reopen her claim.  The RO did not discuss 
the issue of whether new and material evidence had been 
submitted to warrant reopening the claim during the course of 
this appeal.  The Board is, however, required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995), affirmed by Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the Board will address the 
issue of entitlement to service connection for PTSD on a 
finality basis herein.  Insofar as the Board reopens the 
claim, the veteran is in no way prejudiced by such an action.  
See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

In her July 1999 correspondence, the veteran appears to raise 
a claim of entitlement to benefits based on memory loss.  
Such matter has not been addressed and is referred to the RO 
for action as appropriate.

The Board also notes that correspondence was submitted on the 
veteran's behalf by a private attorney in 2001.  The RO 
requested clarification from the private attorney and the 
veteran as to whether the attorney was serving as the 
veteran's representative.  Neither the veteran nor the 
private attorney responded to this request for clarification 
and the Disabled American Veterans, who were appointed as the 
appellant's representative in December 1994, continued to 
represent her in this matter.  Therefore, the Board has 
concluded that the veteran's designated representative 
continues to be the Disabled American Veterans. 
FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  In an unappealed rating decision dated in May 1995, the 
RO denied entitlement to service connection for PTSD.

3.  The evidence submitted subsequent to the May 1995 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The record contains credible corroborating evidence of 
the veteran being raped during service.

5.  The veteran has PTSD due to being raped during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had honorable service from November 1959 to 
December 1963.

Service medical records show that in August 1961 the veteran 
complained of being nervous.  In October 1961 she was treated 
for acute gastroenteritis.  She was noted to have had 
symptoms of nausea, vomiting and diarrhea of several days' 
duration and examination revealed the veteran to be 
lethargic.  At that time she was recommended for inpatient 
treatment due to her constant nausea and vomiting and 
inability to take any nourishment.  She was discharged 
several days later as much improved.

In November 1961 the veteran was admitted for an "emotional 
disorder."  A dispensary note shows that the diagnosis was 
undetermined, but suggests emotional instability reaction.  
The veteran had begun crying hysterically while at work, 
refusing to answer questions, talk or stop crying.  She was 
carried against her will to the dispensary, where she was 
noted to be uncooperative and histrionic.  A history was 
obtained from other sources to the effect that the veteran 
had a pathologically close relationship which led to a break-
up of an anticipated marriage.  During the interview the 
veteran mentioned that she was discontent with the people she 
worked with because of their poor manners and offensive 
language.  She reported that she was resentful of being 
called "too righteous" because of her good behavior and 
reiterated a request for a change in position.  Examining 
personnel stated that a certain amount of the veteran's 
emotional feeling seemed to be related to her menstrual 
period.  Arrangements were made to find the veteran an 
alternate work assignment.  The discharge diagnosis was 
situational maladjustment, acute, compensated for by a change 
in her present job.  She was discharged to duty as fit.  No 
psychiatric problems were noted on the report of re-
enlistment examination dated in October 1962.  

Service medical records also reflect that the veteran 
complained of a rash in December 1962 and January 1963; one 
entry suggests contact versus neuro dermatitis.  

Service personnel records reflect that the veteran maintained 
good performance throughout her military service but reflect 
that she was absent without leave for a 
4 1/2 month period starting in July 1963, during which time she 
was living with her sister.  She surrendered to military 
authorities in December 1963, at which time she was 8 1/2 
months pregnant.  Disciplinary action was waived.  

A birth certificate of record identifies the father of the 
veteran's two sons, born in January and December 1964, 
respectively, as the man she married in 1965.

VA outpatient records reflect that in October 1977 marked 
anxiety was noted.  Entries dated in July 1979 document the 
veteran's complaints of depression, nervousness and 
restlessness, as well as sleep problems.  

In April 1995, the veteran reported for a VA examination.  
She gave a history of long-term and increasing mental 
difficulties, to include flashbacks of events that took place 
in the United States Navy.  She described having been raped 
twice, once by her boss, and a second time after which she 
became pregnant.  She indicated she had not told anyone until 
recently.  She described feelings of terror surrounding 
sexual relations and also described having difficulty with 
male bosses.  She stated that after her first rape she was 
found crying in the bathroom and brought to a psychiatrist.  
She stated she had been afraid and did not tell anyone, 
instead reporting that she was having difficulties on the 
job.  She reported seeing multiple therapists and 
psychiatrists over the years, without trusting anyone enough 
to tell about the rape.  She indicated that her oldest son 
has always believed that the veteran's husband was his father 
and that she had not told him otherwise.  

Examination revealed the veteran to be depressed, with 
tearful, sad eyes.  She admitted that she wished she were 
dead.  The impression was PTSD.  The examiner stated that the 
claims file was "sketchy" as to events in the Navy or 
afterwards.  The examiner noted that the veteran's 
description of being hysterical at the time of evaluation for 
maladjustment during service "certainly could have been 
secondary to a rape."  The examiner also stated that the 
fact that the veteran only recently told her sister gave 
credence to the amount of fear experienced while in the Navy.  
The examiner noted that the veteran was experiencing symptoms 
of nightmares, avoidance, anxiety, depression, a sense of 
hopelessness and an inability to concentrate around men.

In a decision dated in May 1995 the RO denied service 
connection for PTSD on the basis that the evidence did not 
corroborate the stressors upon which the diagnosis of PTSD 
was based.  The RO notified the veteran of that decision and 
her appellate rights.  She did not appeal.

The VA next received correspondence from the veteran in July 
1999.  At that time she requested that her claim be reopened.  
She stated she had been embarrassed and afraid to report the 
rape for many years.  

The claims file contains a statement from the veteran's 
sister, reporting knowledge that the veteran had been 
diagnosed with PTSD in 1994.  The veteran's sister indicated 
that the veteran had told her about having had problems after 
a traumatic incident in service and that the veteran 
manifested symptoms such as nervousness and depression.  The 
veteran's sister described compulsive behavior such as the 
fact that the veteran had to come home to use the bathroom so 
that she could lock it and feel entirely private.  

In September 1999, the veteran reported for a VA examination.  
She gave a history of having been raped several times during 
service and stated that one rape resulted in pregnancy.  She 
reported that a few days after being raped she was found in 
the bathroom crying hysterically and hospitalized.  She told 
the VA examiner that she had complained of job issues when 
evaluated by service personnel.  The veteran identified 
having had post-service difficulties with flashbacks, 
problems keeping employment, becoming easily agitated and 
upset, becoming upset when men are around her.  The 
impression was PTSD.  

VA records dated from 1998 to 2000 reflect ongoing mental 
health treatment.  A  statement from a clinical psychologist 
notes symptoms of dissociative episodes, depression and 
anxiety.  It was stated that such were connected to a rape 
that occurred in the military and were common symptoms of 
PTSD.  The psychologist noted that the veteran's in-service 
treatment for emotional instability reaction in November 1961 
clearly suggested that the veteran was having psychiatric 
problems in the military and that nondisclosure of the cause 
of the distress was "fairly common in those days."  

At the time of a personal hearing in August 2000, the veteran 
generally discussed that men treated women in a harassing 
manner during service.  She recounted the in-service rape 
experience and also reported that she had had symptoms in 
service, which she attributed to nervousness and problems 
dealing with the trauma.  She also indicated that she was 
able to maintain her performance due to a change in duty 
assignment, reporting that she was working with a group of 
people in an office setting and felt safe.

The claims file also contains a decision from the Social 
Security Administration (SSA) and the medical records 
considered in support thereof.  Such reflect that SSA 
benefits were granted based on diagnosed PTSD, as documented 
in private and VA records.  

Legal Criteria

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2002)).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The changes to 38 C.F.R. § 3.304(f) 
are favorable to the veteran and will be applied herein.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The liberalizing provisions of the 
VCAA are applicable to the veteran's claim to reopen.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As explained below, the Board has determined that new and 
material evidence to reopen the veteran's claims has been 
presented and that the evidence and information currently of 
record are sufficient to substantiate the reopened claim.  
Therefore, no further development is required to comply with 
the VCAA or the regulations implementing it.

The Board notes that the evidence added to the record since 
the RO's May 1995 denial includes the statement received from 
the veteran's sister in August 1999.  This statement tends to 
corroborate the stressors upon which the diagnosis of PTSD is 
based.  Since the evidence of record includes competent 
evidence of PTSD due to the alleged rapes in service and the 
previous denial was based on the absence of corroborating 
evidence of the alleged rapes, the statement from the 
veteran's sister is new and material.  Accordingly, reopening 
of the claim is in order.

With respect to the merits of the reopened claim, service 
medical records document that in November 1961 the veteran 
was brought to the dispensary and admitted against her will 
based on an episode of hysteria.  At that time, although not 
reporting a sexual trauma, the veteran did report problems 
with coworkers and requested a job transfer.  The record also 
shows that the veteran was absent without leave for a lengthy 
period of service, at a time she was pregnant.  

The in-service episode of maladjustment and the veteran's 
absence without leave are inconsistent with the veteran's 
overall good conduct during active service.  She indicates 
that her absence from service was due to an inability to 
handle the traumatic situation.  She has also explained that 
she was fearful and ashamed to report the rape, and that 
although she was able to maintain her job performance such 
was in part due to the eventual change to a more favorable 
work environment.  Although the veteran's account of in-
service events is vague with respect to information such as 
dates, her contentions as to having experienced an in-service 
trauma have been consistent during the course of the appeal.  
Her explanation as to the lack of in-service documentation of 
the claimed events is also consistent and credible when 
considered in the context of her complained-of fear and 
emotional difficulties in dealing with the incident.  Also, 
as noted above, the record contains a statement from the 
veteran's sister which is corroborative of the alleged 
service stressors.  

The Board also notes that the veteran has reported a 
continuity of psychiatric symptomatology since the events of 
service.  Such account is in part corroborated by VA 
outpatient records dated in the 1970s that document anxiety.  
Furthermore, competent medical professionals have reviewed 
the veteran's history and have opined that currently 
diagnosed PTSD is related to the claimed in-service sexual 
assault(s).  In particular, the Board notes that medical 
professionals have considered the in-service episode 
diagnosed as situational maladjustment and have found such 
consistent with the impact of a sexual trauma.  The medical 
evidence also indicates that unwillingness to report sexual 
assaults was common for the time period in question, and that 
the veteran's history of not having discussed the matter was 
also consistent with her account of having been fearful 
during service.  

In sum, the medical evidence clearly indicates that the 
veteran has PTSD due to the alleged rapes in service.  In the 
Board's opinion the veteran's statements concerning the 
alleged rapes in service are credible and the requirement of 
credible corroborating evidence of the rapes is satisfied by 
the statement from the veteran's sister and the service 
medical and personnel records.  Accordingly, service 
connection is warranted for the veteran's PTSD.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is granted.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

